Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 28 July 1801
From: Jefferson, Thomas
To: Nemours, Pierre Samuel Du Pont de


               
                  Dear Sir
                  Washington July 28. 1801.
               
               Being closely engaged in my last arrangements for leaving this place I have barely time to acknolege the reciept of your favor of the 23d. and to inform you that I have this day inclosed it to General Dearborne who is at home, (Hallowell in the district of Maine) with a request that he will do in it what he thinks best, & communicate with you on the subject. I shall now be absent till the last of September. I am happy to find you are safe at home; at least I presume you are so & that neither yourself, Made. Dupont nor our little friend experienced any injury on the road. I presume it, because knowing the interest I take in your happiness, you would have mentioned it if any thing had befallen you. my respectful salutations to Madame Dupont, health and affectionate attachment to yourself.
               
                  
                     Th: Jefferson
                  
               
            